 1 Sporn; Garcia v. Corelle Brands, LLC; Instant Brands Inc.
     Case No.: 4:21-cv-02518-DMR
 2 United States District Court, Northern District of California
 3
 4                                   CERTIFICATE OF SERVICE

 5 I, Emily Torromeo, declare as follows:
 6 I am over the age of eighteen years and not a party to the case. I am employed in the County of
     San Diego, California, where the mailing occurs. My business address is 2221 Camino del Rio
 7 South, Suite 101, San Diego, CA, 92108. I am readily familiar with our business’ practice of
 8 collecting, processing, and mailing of correspondence and pleadings for mail with the United States
     Postal Service.
 9
     On the date below I electronically filed with the Court through its CM/ECF program, which will
10 electronically mail notice to all attorneys of record in said case through the same program, the
     following document(s):
11
12          •   NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT CORELLE BRANDS, LLC
                WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(I)
13
14
     S      ELECTRONICALLY, Pursuant to the CM/ECF System, registration as a CM/ECF user
15          constitutes consent to electronic service through the Court’s transmission facilities. The
16          Court’s CM/ECF system sends an email notification of the filing to the parties and counsel
            of record listed above who are registered with the Court’s CM/ECF system.
17
18 I declare under penalty under perjury under the laws of the State of California that the foregoing is
   true and correct. Executed on April 21, 2021, at San Diego, California.
19
20
21
                         Emily Torromeo
22
23
24
25
26
27
28
     ______________________________________________________________________________________________
                                          CERTIFICATE OF SERVICE
